DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, filed on 06/14/2021, with respect to Claims 1-3, 7-19, 21-22 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bestaqui-.Spurr et al. (US 2015/0114640 A1)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,-3, 5, 6, 7-15, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hull et al. (US 2016/0153274 A1) “Hull” herein).

Claim 1
Hull discloses a method comprising: 
 	forming a curable binding composition comprising an aluminosilicate, a metal silicate, an aqueous base fluid, and an alkali metal activator; [0016-0021]
 coating the curable binding composition onto a proppant to form an uncured coated aggregate; [0011; 0038]
dispersing the coated proppant uncured coated aggregate in a treatment fluid to form a slurry; [0024]
 pumping the slurry into a borehole, wherein the borehole has at least one fracture extending from the borehole into a subterranean formation, wherein the uncured coated aggregate in the slurry cures upon exposure downhole temperatures within the subterranean formation thereby forming a cured hardened aggregate. [0024-0027] 
Since Hull discloses the same composition comprising an aluminosilicate, a metal silicate, an aqueous base fluid, and alkali metal activator such as sodium hydroxide, and a proppant such as sand, it would form a curable binding and coat onto the proppant forming an uncurable coated aggregate.
"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Hull discloses the method of claim 1 wherein the slurry coats the proppant to form a coated proppant particulate upon strength-hardening. [0007; 0009; 0035; 0038] 

Claim 3
Hull discloses the method of claim 1, wherein the slurry forms an aggregate with the proppant. [0007; 0038] 

Claim 5
Hull discloses the method of claim 1, wherein the cured coated proppant withstands at least 8,000 psi closure pressure. [0011] 

Claim 6
Hull discloses the method of claim 1, wherein the aluminosilicate source is fly ash. [0016]

Claim 7
Since Hull discloses the same composition comprising an aluminosilicate, a metal silicate, an aqueous base fluid, and alkali metal activator such as sodium hydroxide, and a proppant such as sand, it would form a curable binding and coat onto the proppant forming an uncurable coated aggregate and  the cured coated proppant has a strength-hardening temperature of less than 400° F.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934) 

Claim 9
Hull discloses the method of claim 1, wherein the metal silicate is sodium metasilicate. [0017; 0020]

Claim 10
Hull discloses the method of claim 1, wherein alkali metal activator contains a metal selected from groups 1 or 2 of the periodic table. [0017-0020]

Claim 11
Hull discloses the method of claim 1, wherein the alkali metal activator is an alkali metal hydroxide. [0017-0018]

Claim 12
Hull discloses the method of claim 1, alkali metal activator is selected from the group of KOH, NaOH, Ca(OH)2, KF, NaF, and mixtures thereof. [0017-0018]

Claim 13
Hull discloses the method of claim 1, wherein the alkali metal activator is selected from KOH or Ca(OH)2, and mixtures thereof. [0017-0018]

Claim 14
Hull discloses the method of claim 1, wherein the proppant is different than the aluminosilicate source. [0038]

Claim 15
Hull discloses the method of claim 14, wherein the treatment fluid is injected downhole using one or more pumps.  [0026]

Claim 21
Hull discloses the method of claim 1, wherein the aluminosilicate, metal silicate and the alkali metal activator initiate a geopolymer formation in the slurry. [0016-0026]

Claim 22
Hull discloses the method of claim 16, alkali metal activator is selected from the group of KOH, NaOH, Ca(OH)2, KF, NaF, and mixtures thereof. [0017-0018]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hull as applied to claim 1 above, and further in view of Barlet-Gouedard et al. (US 2008/0028994 A1) “Barlet” herein)

Claim 8
Hull discloses the method of claim 1.  Hull however does not explicitly disclose, wherein the aluminosilicate source has an average particle size of less than 100 microns.  
	Barlet teaches the above limitation (See paragraphs 0020 & 0079  Barlet teaches this limitation in that the geopolymeric composition according to the invention uses aluminosilicate source which is selected from the group consisting of ASTM type C fly ash, ASTM type F fly ash, ground blast furnace slag, calcined clays, partially calcined 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hull with the above limitation, as taught by Barlet, in order to control the setting time of a geopolymeric composition for oilfield applications. [0024]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	09/08/2021